EXHBIT 10.2
 
EXECUTION COPY
 
 
 
[societe_logo.jpg]
 
April 24, 2015
 
 

To:
Cinedigm Corp.
 
902 Broadway, 9th Floor
 
New York, NY5. 10010
 
Telephone: (212) 206 8600
 
Facsimile:  (212) 598 4895
 
Attention:  Chief Financial Officer
   
From:
Société Générale
 
245 Park Avenue
 
New York, NY 10167



Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between Société Générale
(“Dealer”) and Cinedigm Corp. (“Counterparty”) on the Trade Date specified below
(the “Transaction”). This Confirmation constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Dealer is acting as principal
and SG Americas Securities, LLC (“Agent”), its affiliate, is acting as agent for
Dealer for the Transaction under this Confirmation.
 
1.           This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2006 ISDA Definitions (including the Annex thereto) (the
“2006 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. The Transaction is a Share Forward Transaction.
 
Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated as of April 29, 2015, between Counterparty and U.S. Bank
National Association, as trustee (the “Indenture”) relating to the $64,000,000
aggregate principal amount of 5.5% convertible notes due 2035 (the “Convertible
Notes”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. References
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties based on the draft of the Indenture so reviewed. The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing. The Transaction is subject to early unwind if the closing of the
Convertible Notes is not consummated for any reason, as set forth below in
Section 8(b).
 
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation). The Transaction shall be the only transaction
under the Agreement.


 Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.




 
 

--------------------------------------------------------------------------------

 


All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
General Terms:
         
Trade Date:
 
April 24, 2015
     
Effective Date:
 
April 29, 2015, subject to cancellation of the Transaction as provided in
Section 8(b) “Early Unwind,” below.
     
Seller:
 
Dealer
     
Buyer:
 
Counterparty
     
Shares:
 
The shares of Class A common stock, $0.001 par value per share, of Counterparty
(Ticker Symbol: “CIDM”).
     
Forward Price:
 
$0.9702
     
Prepayment:
 
Applicable
     
Prepayment Amount:
 
The Forward Price multiplied by the initial Number of Shares.
     
Prepayment Date:
 
The Effective Date; provided that no cancellation of the Transaction has
occurred as provided in Section 8(b) hereof.
     
Variable Obligation:
 
Not Applicable
     
Number of Shares:
 
Initially 11,791,384, as reduced on each Settlement Date by the Daily Number of
Shares for such Settlement Date.
     
Daily Number of Shares:
 
(a) For any Valuation Date occurring prior to the Final Maturity Date, the
number of Shares specified by Dealer in the related Settlement Notice (as
defined below under “Valuation Dates”) and (b) for the Valuation Date occurring
on or after the Final Maturity Date, the Number of Shares on such Valuation
Date.
     
Final Maturity Date:
 
April 20, 2020
     
Exchange:
 
NASDAQ Global Market
     
Related Exchange(s):
 
All Exchanges
     
Calculation Agent:
 
Dealer
     
Settlement Terms:
         
Physical Settlement:
 
Applicable.  In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for each Valuation Date
on the related Settlement Date.  Section 9.11 of the Equity Definitions shall be
amended by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of



 
2

--------------------------------------------------------------------------------

 





   
the fact that Counterparty is the Issuer of the Shares.
     
Restricted Certificated Shares:
 
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form (and/or by delivery of
a Share transfer form to Counterparty or its transfer agent, as applicable)
representing the Number of Shares to be Delivered to Counterparty in lieu of
delivery through the Clearance System.
     
Valuation Dates:
 
(a) Any Exchange Business Day following the Effective Date designated by Dealer
as a Valuation Date in a written notice (a “Settlement Notice”) to Counterparty,
which notice shall specify the (i) the Daily Number of Shares for each such
Valuation Date and (ii) the related Settlement Date(s).
     
Market Disruption Event:
 
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and and inserting the words “at any
time on any Scheduled Trading Day during the Settlement Reference Period”, and
(B) by replacing the words “or (iii) an Early Closure.” therein with “(iii) an
Early Closure, or (iv) a Regulatory Disruption.”
         
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
     
Regulatory Disruption:
 
Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer) or due
to a material decrease in trading volume for the Shares for Dealer to refrain
from or decrease any market activity in connection with the Transaction. Dealer
shall notify Counterparty as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Valuation Date(s) affected by it.
     
Dividends:
         
Dividend Payment:
 
In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the relevant Dividend Amount on each Dividend Payment Date.
     
Dividend Amount:
 
(a) 100% of any cash dividend or distribution per Share declared by Counterparty
to holders of record of Shares the ex-dividend date for which occurs during the
period from, and including, the Effective Date to, but excluding, the final
Settlement Date, multiplied by (b) the Number of Shares on such ex-dividend date
(after giving effect to any reduction on such ex-dividend date, if such
ex-dividend date is a Settlement Date).
     
Dividend Payment Date:
 
Each date that is five Exchange Business Days after the date on which the
relevant Dividend Amount is paid or distributed by Counterparty to holders of
record of Shares.

 
 
 
3

--------------------------------------------------------------------------------

 
 
Share Adjustments:
         
Method of Adjustment:
 
Calculation Agent Adjustment. For the avoidance of doubt, in the event of any
dividend or distribution of the type described in Sections 11.2(e)(i) or
11.2(e)(ii)(A) of the Equity Definitions, the Calculation Agent shall make a
proportional adjustment to the Number of Shares to reflect such dividend or
distribution.
     
Extraordinary Events:
         
New Shares
 
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)”.
     
Consequences of Merger Events:
 
In addition to, and without limitation of, Section 12.2 of the Equity
Definitions, if, in connection with any Merger Event, (i) the consideration for
the Shares includes (or, at the option of a holder of the Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the counterparty to the Transaction following such Merger Event
will not be a corporation or will not be the Issuer of the relevant Shares
following such Merger Event (after giving effect to the provisions of this
Confirmation in respect thereof, as determined by the Calculation Agent), then
Cancellation and Payment may apply at Dealer’s sole election.
     
Share-for-Share:
 
Modified Calculation Agent Adjustment
     
Share-for-Other:
 
Modified Calculation Agent Adjustment or Cancellation and Payment (Calculation
Agent Determination), as determined by Dealer in its sole discretion
     
Share-for-Combined:
 
Component Adjustment or Cancellation and Payment (Calculation Agent
Determination), as determined by Dealer in its sole discretion
     
Notice of Merger Consideration:
 
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
promptly (but in any event prior to the relevant merger date) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.
     
Tender Offer:
 
Applicable
     
Share-for-Share:
 
Modified Calculation Agent Adjustment
     
Share-for-Other:
 
Modified Calculation Agent Adjustment
     
Share-for-Combined:
 
Modified Calculation Agent Adjustment

 
 
 
4

--------------------------------------------------------------------------------

 
 
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.
     
Insolvency Filing:
 
Applicable
     
Additional Disruption Events:
         
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) is hereby amended by (i) adding
the words “(including, for the avoidance of doubt and without limitation, any
tax law or the adoption or promulgation of new regulations authorized or
mandated by existing statute)” after the word “regulation” in the second line
thereof, (ii) replacing the phrase “the interpretation” in the third line
thereof with the phrase “, or public announcement of, the formal or informal
interpretation”, (iii) adding the words “or any Hedge Positions” after the word
“Shares” in the clause (X) thereof, (iv) by immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date” and (v) adding the words “,
or holding, acquiring or disposing of Shares or any Hedge Positions relating,”
after the word “obligations” in clause (Y) thereof.
     
Failure to Deliver:
 
Applicable; provided that Section 12.9(a)(iii) of the Equity Definitions is
hereby amended by adding the words “, if such failure is not remedied on or
before the 30th (thirtieth) Clearance System Business Day following the
Settlement Date” at the end thereof; provided, further, that, for the avoidance
of doubt, any Failure to Deliver caused in whole or in part, directly or
indirectly, by an event or events that would constitute a Hedging Disruption if
occurring on or prior to the Final Maturity Date shall be treated as a Hedging
Disruption for all purposes hereunder.
     
Hedging Disruption:
 
Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(v) of the Equity Definitions is hereby amended by immediately following
the word “Transaction” the fourth line thereof, adding the phrase “in the manner
contemplated on the Trade Date”, and (2) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.
     
Increased Cost of Hedging:
 
Applicable; provided that for purposes of this Confirmation (1) Section
12.9(a)(vi) of the Equity Definitions is hereby amended by (x) in the second and
seventh lines thereof, deleting the word “materially” and (y) immediately
following the word “Transaction” in the sixth line thereof, adding the phrase
“in the manner contemplated by the Hedging Party on the Trade Date”, and (2)
Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (x) replacing
the comma immediately preceding “(B)” in the seventh line thereof with the word

 
 

 
 
5

--------------------------------------------------------------------------------

 

   
“or”, (y) deleting clause (C) thereof, and (z) replacing the words “either
party” in the twelfth line thereof with the words “the Hedging Party”.
     
Hedging Party:
 
For all Additional Disruption Events, Dealer
     
Non-Reliance:
 
Applicable
     
Determining Party:
 
For all Additional Disruption Events and Extraordinary Events, Dealer.
     
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
 
Applicable
     
Additional Acknowledgments:
 
Applicable

 
3.           Account Details:


 
(a)
Account for payments to Counterparty: To be provided by Counterparty.



Account for delivery of Shares to Counterparty: To be provided by Counterparty.
 
 
(b)
Account for payments to Dealer:      

 

 
 Payments to:
SOCIETE GENERALE
 
 Correspondent:
SOCIETE GENERALE/New York SOGEUS33
 
 Beneficiary:
SOCIETE GENERALE/Paris SOGEFRPPHCM
 
 Account Number:
00187011

 
4.           Offices:
 
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
 
The Office of Dealer for the Transaction is: London
 
5.           Notices:  For purposes of this Confirmation:
 
 

 
(a)
Address for notices or communications to Counterparty:

 
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
Telephone: (212) 206 8600
Facsimile:  (212) 598 4895
Attention:  Chief Financial Officer


with a copy to:


Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
Telephone: (212) 206 8600
Facsimile:  (212) 598 4895
Attention:  General Counsel
 

 
6

--------------------------------------------------------------------------------

 

 
(b)
Address for notices or communications to Dealer:


 
Société Générale
c/o SG Americas Securities, LLC
245 Park Avenue
New York, NY 10167
 
Attn:  Sanjay Garg
Telephone:  (212) 278 5187
Facsimile:  (212) 278 5624


with a copy to:


Société Générale
c/o SG Americas Securities, LLC
245 Park Avenue
New York, NY 10167
Attn:  Rafal A. Nowak
Telephone:  (212) 278 7831
Facsimile:  (212) 278 7365
 
6.            Representations, Warranties and Agreements.
 
(a)          Each of the representations and warranties of Counterparty set
forth in Section 2 of the Purchase Agreement (the “Purchase Agreement”), dated
as of April 23, 2015, between Counterparty and Piper Jaffray & Co., as the
initial purchaser party thereto (the “Initial Purchaser”), are true and correct
and are hereby deemed to be repeated to Dealer as if set forth herein.
Furthermore, in addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:
 
(i)           On the Trade Date (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
(iii)           (A) On or prior to the Trade Date, Counterparty shall deliver to
Dealer a resolution of Counterparty’s board of directors authorizing the
Transaction and (B) on the Effective Date, Counterparty shall deliver to Dealer
a solvency certificate with respect to Dealer signed by an authorized officer of
Counterparty certifying the solvency of Counterparty as of the Trade Date and as
of the Effective Date (after giving effect to Counterparty’s payment of amounts
required to be paid by Counterparty on such date under the Transaction and the
other transactions described under “Use of Proceeds” in the offering memorandum
related to the offering of the Convertible Notes), which solvency certificate is
reasonably satisfactory to Dealer.
 
(iv)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or


 
7

--------------------------------------------------------------------------------

 


otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.
 
(v)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vi)          On the Trade Date, (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature, (D)
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”) and (E) Counterparty would be able to purchase the initial Number of
Shares for the Prepayment Amount in compliance with the laws of Counterparty’s
jurisdiction of incorporation.
 
(vii)         Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any Affiliate of Dealer or any governmental agency.
 
(viii)        (A) On the Trade Date, (B) on each Valuation Date and (C) in the
event an Early Termination Date is designated with respect to the Transaction or
a portion thereof or the Transaction or a portion thereof is cancelled pursuant
to Article 12 of the Equity Definitions, in either case, on each day during a
period starting on or about such Early Termination Date as reasonably determined
by Dealer and notified to Counterparty (an “Early Termination Period”) (each
such date, a “Restricted Date”), (I) the Shares or securities that are
convertible into, or exchangeable or exercisable for, Shares are not and will
not be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act (“Regulation M”) and (II) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, on any Restricted Date or either of
the two Exchange Business Days immediately following any Restricted Date.
 
(ix)          On each Restricted Date, neither Counterparty nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.
 
(x)           No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
 
(xii)         Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.
 
(xiii)        Without limiting the generality of Section 3(a) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an


 
8

--------------------------------------------------------------------------------

 


exhibit to Counterparty’s Annual Report on Form 10-K for the year ended December
31, 2014, as updated by any subsequent filings, to which Counterparty or any of
its subsidiaries is a party or by which Counterparty or any of its subsidiaries
is bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.
 
(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a (18) of the U.S.
Commodity Exchange Act, as amended.
 
(c)           Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to Dealer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
 
(d)           Counterparty agrees and acknowledges that Dealer is a “financial
institution” and a “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code, and (B) Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(o), 546(e), 548(d)(2), 555 and 561
of the Bankruptcy Code.


(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Sections 6(a)(v) and 6(a)(xiii) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.
 
7.             Matters Relating to Agent.
 
(a)  Société Générale is not registered as a broker or dealer under the
Securities Exchange Act of 1934, as amended.  SG Americas Securities, LLC has
acted solely as agent for Société Générale and the counterparty to the extent
required by law in connection with this Transaction and has no obligations, by
way of issuance, endorsement, guarantee or otherwise, with respect to the
performance of either party under this Transaction.  The parties agree to
proceed solely against each other, and not against SG Americas Securities, LLC
as agent, in seeking enforcement of their rights and obligations with respect to
this Transaction, including their rights and obligations with respect to payment
of funds and delivery of securities.
 
(b)  SG Americas Securities, LLC may have been paid a fee by Société Générale in
connection with this Transaction.  Further details will be furnished upon
written request.
 
(c)   The time of the Transaction will be furnished by SG Americas Securities,
LLC upon written request.
 
 8.           Other Provisions.


(a)   Repurchase Notices. Counterparty shall, at least 10 Scheduled Trading Days
prior to effecting any repurchase of Shares or consummating or otherwise
executing or engaging in any transaction or event, other than a stock split or
stock dividend, that would lead to an increase in the Number of Shares, give
Dealer a written notice of such repurchase or such transaction or event, as the
case may be (a “Repurchase Notice”), if, following such repurchase or such
transaction or event, as the case may be, the Notice Percentage as determined on
the date of such Repurchase Notice is (i) greater than 4.0% and (ii) in the case
of any Repurchase Notice other than the first


 
9

--------------------------------------------------------------------------------

 


Repurchase Notice, greater by 0.50% or more than the Notice Percentage included
in the immediately preceding Repurchase Notice. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares for the Transaction and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(a) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.
 
(b)    Early Unwind. If the offering and sale by Counterparty of the Convertible
Notes is not consummated, or Counterparty fails to deliver to Dealer an opinion
of counsel as required pursuant to Section 6(e), in either case, on or prior to
the scheduled Effective Date (or such later date as Counterparty and Dealer
shall have agreed, in which case the Effective Date will be such later closing
date for such offering) (such date being the “Early Unwind Date”), then the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) following the payment or delivery, as applicable, referred
to below, each party shall be released and discharged by the other party from
and agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of, and to be
performed in connection, with the Transaction either prior to or after the Early
Unwind Date (other than under the indemnity under Section 8(a) above); provided
that, notwithstanding the foregoing, Counterparty shall pay to Dealer an amount
in cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities, unless Counterparty
agrees to purchase any such Shares at the cost at which Dealer purchased such
Shares).


(c)    Transfer or Assignment.


(i)    Dealer may transfer or assign all or any part of its rights or
obligations under the Transaction (A) without Counterparty’s consent to any
affiliate of Dealer, or (B) with Counterparty’s consent (which consent shall not
be unreasonably withheld, conditioned or delayed) to any other third party with
a rating for its long term, unsecured and unsubordinated indebtedness (or to any
other third party whose obligations are guaranteed by an entity with a rating
for its long term, unsecured and unsubordinated indebtedness) equal to or better
than the lesser of (1) the credit rating of Dealer at the time of the transfer
and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”),
or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer.


(ii)    At any time at which any Excess Ownership Position or a Hedging
Disruption exists, if Dealer, in its discretion, is unable to effect a transfer
or assignment to an affiliate in accordance with the requirements set forth
above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment


 
10

--------------------------------------------------------------------------------

 


or delivery shall be made pursuant to Section 6 of the Agreement and Section
8(b) of this Confirmation as if (x) an Early Termination Date had been
designated in respect of an Additional Termination Event under a Transaction
having terms identical to the Terminated Portion of the Transaction, (y)
Counterparty shall be the sole Affected Party with respect to such Additional
Termination Event and (z) the Terminated Portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (1) the Equity Percentage exceeds 8.0%, (2) Dealer or any “affiliate”
or “associate” of Dealer would own in excess of 14.0% of the outstanding Shares
for purposes of Section 203 of the Delaware General Corporation Law or (3)
Dealer, Dealer Group (as defined below) or any person whose ownership position
would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or
any such person, a “Dealer Person”) under any federal, state or local laws,
regulations, regulatory orders or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under
Applicable Restrictions, as determined by Dealer in its reasonable discretion,
and with respect to which such requirements have not been met or the relevant
approval has not been received or that would give rise to any consequences under
the constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.


(d)    Right to Extend. Dealer may postpone or add, in whole or in part, any
Valuation Date or Settlement Date or any other date of valuation or delivery by
Dealer, in which event the Calculation Agent shall make appropriate adjustments
to the Number of Shares and the Daily Number of Shares with respect to any
affected Valuation Date, if Dealer determines, in its reasonable discretion,
that such postponement or addition is reasonably necessary or appropriate to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its hedging, hedge unwind or settlement activity hereunder,
in each case in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty (as defined in Rule 10b-18 under the
Exchange Act), be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.
 
(e)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Article 12 of the Equity Definitions or pursuant to Section 6 of the Agreement
(a “Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event of (i) an Insolvency or a Nationalization, in
each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash, (ii) an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Counterparty’s control, or (iii) a Hedging Disruption.
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the


 
11

--------------------------------------------------------------------------------

 


relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:
 
Share Termination Alternative:
Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant Article 12 of the Equity Definitions or Section 6 of
the Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.
   
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
   
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
   
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency or Nationalization,
one Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency or Nationalization, as applicable.  If such Insolvency or
Nationalization involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.
   
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 
(f)      No Netting and Set-off. Each party waives any and all rights it may
have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
 
(g)     Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply


 
12

--------------------------------------------------------------------------------

 


at any time other than during Counterparty’s bankruptcy to any claim arising as
a result of a breach by Counterparty of any of its obligations under this
Confirmation or the Agreement.  For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.
 
(h)     Payment by Counterparty. In the event that an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, such amount shall be deemed to be zero.
 
(i)      Amendment to Equity Definitions. The following amendment shall be made
to the Equity Definitions:


(i)  The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (B)(ii) is hereby amended by deleting the words
“diluting or concentrative” and the words “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing such latter
phrase with the words “(and, for the avoidance of doubt, adjustments may be made
to account solely for changes in volatility or liquidity relative to the
relevant Shares)”;


(ii)  Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”; and


(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
 
(j)   Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:
 
(i)          in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date) or delivery times and how it will allocate the Shares it is
required to deliver among the Staggered Settlement Dates or delivery times; and
 
(ii)         the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
 
(k)  Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(l)   Additional Termination Events. The occurrence of (x) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in the Indenture that results in the Convertible Notes becoming or being
declared immediately due and payable under the terms of the Indenture, or (y) an
Amendment Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and


 
13

--------------------------------------------------------------------------------

 


Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 5(b) of the
Agreement.
 
(m)  “Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer.
 
(n)   Governing Law; Jurisdiction. THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(o)   Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THIS TRANSACTION. EACH PARTY (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF EITHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.
 
(p)   Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA, (y)
any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss of Stock
Borrow, Increased Cost of Stock Borrow, an Excess Ownership Position or
Illegality (as defined in the Agreement)).


(q)   ISDA 2013 EMIR NFC Representation Protocol.


(i)   The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by the International Swaps
and Derivatives Association, Inc. on 8 March 2013 (the “NFC Representation
Protocol”) are hereby deemed to apply to the Agreement and this Confirmation as
if the parties had adhered to the NFC Representation Protocol without amendment
and as if the references in the NFC Representation Protocol to “Covered Master
Agreement” were references to the Agreement and this Confirmation.


(ii)         Counterparty confirms that the terms of the NFC Representation
Protocol shall apply to it as a party making the NFC Representation (as such
term is defined in the NFC Representation Protocol).


(r)   ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol published by the International Swaps and Derivatives Association, Inc.
on 19 July 2013 (the “Portfolio Reconciliation Protocol”) are hereby deemed to
apply to the Agreement and this Confirmation as if the parties had adhered to
the Portfolio Reconciliation Protocol without amendment and as if the
 


 
14

--------------------------------------------------------------------------------

 


references in the Portfolio Reconciliation Protocol to “Covered Master
Agreement” were references to the Agreement and this Confirmation.
 
      (s)      Tax Matters
 

 
(i)
Tax Representations of Counterparty. Counterparty is a corporation for U.S.
federal income tax purposes and is organized under the laws of the State of
Delaware. Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation Section
1.6049-4(c)(1)(ii).
 



  
(ii)
Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.
 



 
(iii)
HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.
 



 
 
[Signatures to follow on separate page]


 
15

--------------------------------------------------------------------------------

 


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 
  
Yours sincerely,
     
SOCIÉTÉ GÉNÉRALE
     
By:
 /s/ Marie Brill
   
Name:   Marie Brill
   
Title:     Associate
   

 
Confirmed as of the date first above written:
 
CINEDIGM CORP.
     
By:
 /s/ Gary S. Loffredo
   
Name:  Gary S. Loffredo
   
Title:    President of Digital Cinema,
             General Counsel and Secretary
 

 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 

 

